The present application is being examined under the AIA  first to file provisions. 
DETAILED ACTION
Status of Claims
7th Action
This case has been rejected 6 times thus far (4/29/2020, 10/1/2020, 1/21/2021, 6/14/2021, 10/1/2021, 2/10/2022). Then a Notice of Appeal was filed, followed by an RCE (not appeal brief).
This action replies to the amendments filed in the 1 April  2022 RCE.
Claims 1, 11 have been amended. 

Allowable Subject Matter
Claims 1-3, 5, 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
112 rejection resolved by amendment.
Applicant’s amendments and arguments relating to the amendments and the rejection under 35 USC 101 are persuasive.  Therefore, Examiner is removing the rejection under 35 USC 101.  The currently amended independent claims include significantly more than any alleged abstract idea. The currently amended independent claims constitute an "ordered combination" that provide a specific, discrete implementation that provides significantly more than the abstract idea itself. To illustrate, the currently amended independent claims recite an ordered combination of features that are comparable to BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, 2016 WL 3514158, (Fed. Cir. June 27, 2016). In BASCOM, the Federal Circuit held that "an inventive concept can be found in the ordered combination of claim limitations that transform the abstract idea of filtering content into a particular, practical application of that abstract idea." Id. In particular, the currently amended independent claims are directed towards a specific, discrete implementation of 

An information system comprising: 
a card device; 
a server device; 
and a terminal device coupled to the server device through a network, wherein:
 the server device includes: a store information storage unit in which two or more pieces of store information are stored, each piece of store information including 
(1) a store identifier that identifies a store, and 
(2) two or more pieces of card information, each including 
(i) a card identifier that identifies a card that is available at the store, and 
(ii) reward information regarding a reward that is gained when the card is used at the store; 
and the server device is configured to perform 
accepting, using a store specifying information accepting unit, from the terminal device, store specifying information that specifies a store in which a card is used to purchase an item or a service offered by the store; 
receiving, using an owned-card specifying information acquisition unit, owned- card specifying information from the terminal device; 
acquiring, using a reward-related information acquisition unit, reward-related information related to reward information regarding two or more cards that a user can use at the store, wherein the reward-related information acquisition unit uses two or more pieces of reward information included in card information regarding two or more cards corresponding to two or more pieces of card information included in store information regarding a store specified by the store specifying information received by the store specifying information accepting unit, out of two or more cards specified by the owned-card specifying information that is stored information that specifies two or more cards owned by the user who purchases an item or a service, 
wherein the reward-related information acquisition unit converts the reward-related information into information pertaining to benefits awarded by each of the two or more cards and provides a recommendation on which of the two or more cards to be used at the store; and 
outputting, using a reward-related information output unit, the reward-related information acquired by the reward-related information acquisition unit to the terminal device, the terminal device is configured to perform accepting, using a second store specifying information accepting unit, the store specifying information; 
transmitting, using a store specifying information transmitting unit, the store specifying information accepted by the second store specifying information accepting unit to the server device; 
acquiring, using a second owned-card specifying information acquisition unit, owned-card specifying information from an owned-card specifying information storage unit that stores the owned-card specifying information; 
transmitting, using an owned-card specifying information transmitting unit, the owned-card specifying information acquired by the second owned-card specifying information acquisition unit to the server device; 
receiving, using a reward-related information receiving unit, the reward-related information from the server device; and transmitting, using a reward-related information transmitting unit, the reward- related information received by the reward-related information receiving unit to the card device; and
the card device is configured to perform: 
receiving, using a second reward-related information receiving unit, the reward- related information from the terminal device; and 
outputting, using a second reward-related information output unit, the reward- related information received by the second reward-related information receiving unit, wherein the card device is separate from the terminal device, and 
the card device is configured to detect a shake imparted thereto by the user and, upon detecting the shake, the card device is configured to transmit, to the terminal device, an instruction to transmit store specifying information to the server device. 

103
The closest prior art Mathew (US 20150012425) in view of Wu (US 20170193485) in view of Goodwin (US 20140129357) singly or in combination with the other cited prior art, fails to describe, teach, or otherwise suggest each limitation of Applicant's invention as recited by currently amended independent claims 1, 5, 16,  for example, the steps 

receiving, using a reward-related information receiving unit, the reward-related information from the server device; and transmitting, using a reward-related information transmitting unit, the reward- related information received by the reward-related information receiving unit to the card device; and
the card device is configured to perform: 
receiving, using a second reward-related information receiving unit, the reward- related information from the terminal device; and 
outputting, using a second reward-related information output unit, the reward- related information received by the second reward-related information receiving unit, wherein the card device is separate from the terminal device, and 
the card device is configured to detect a shake imparted thereto by the user and, upon detecting the shake, the card device is configured to transmit, to the terminal device, an instruction to transmit store specifying information to the server device 

are not found in the closest prior art 
nor can other art be found and added to that closest prior art without the use of hindsight bias -- using the patent application as a guide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681